People v Bryant (2018 NY Slip Op 00899)





People v Bryant


2018 NY Slip Op 00899


Decided on February 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2018

Renwick, J.P., Manzanet-Daniels, Andrias, Kapnick, Moulton, JJ.


5647 1422/14

[*1]The People of the State of New York, Respondent,
vSassony Bryant, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Eve Kessler of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Kelly L. Smith of counsel), for respondent.

Judgment, Supreme Court, New York County (Jill Konviser, J.), rendered November 10, 2015), convicting defendant, upon his plea of guilty, of assault in the first degree, and sentencing him to a term of nine years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the prison component of the sentence to seven years, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 8, 2018
CLERK